Case 1:20-cv-00652-DAD-SAB Document 1-1 Filed 05/08/20 Page 1 of 7




            EXHIBIT A
    Case 1:20-cv-00652-DAD-SAB Document 1-1 Filed 05/08/20 Page 2 of 7




                            UNIFORM STATUTORY FORM
                         DURABLE POWER OF ATTORNEY
                       (California Probate Code Section 4401)

                             JAMES LEON HOLLAND


NOTICE:     THE POWERS GRANTED BY THIS DOCUMENT ARE BROAD AND
SWEEPING.    THEY ARE EXPLAINED IN THE UNIFORM STATUTORY FORM
POWER OF ATTORNEY ACT (CALIFORNIA PROBATE CODE SECTIONS 4400-
4465).  IF YOU HAVE ANY QUESTIONS ABOUT THESE POWERS, OBTAIN
COMPETENT LEGAL ADVICE.     THIS DOCUMENT DOES NOT AUTHORIZE
ANYONE TO MAKE MEDICAL AND OTHER HEAL TH-CARE DECISIONS FOR YOU.
YOU MAY REVOKE THIS POWER OF ATTORNEY IF YOU LATER WISH TO DO SO.

I, JAMES LEON HOLLAND, appoint SUSAN LOREE HOLLAND - HEWITT as my agent
(attorney-in-fact) to act for me in any lawful way with respect to the following initialed
subjects:

TO GRANT ALL OF THE FOLLOWING POWERS, INITIAL THE LINE IN FRONT OF
(N) AND IGNORE THE LINE IN FRONT OF THE OTHER POWERS.

TO GRANT ONE OR MORE, BUT FEWER THAN ALL, OF THE FOLLOWING
POWERS, INITIAL THE LINE IN FRONT OF EACH POWER YOU ARE GRANTING.

TO WITHHOLD A POWER, DO NOT INITIAL THE LINE IN FRONT OF IT. YOU MAY,
BUT NEED NOT, CROSS OUT EACH POWER WITHHELD.

INITIAL
_ _ (A)      Real property transactions.
_ _ (B)      Tangible personal property transactions.
_ _ (C)      Stock and bond transactions.
_ _ (D)      Commodity and option transactions.
_ _ (E)      Banking and other financial institution transactions.
_ _ (F)      Business operating transactions.
_ _ (G)      Insurance and annuity transactions.
_ _ (H)      Estate, trust, and other beneficiary transactions.
_ _ (I)      Claims and litigation.
_ _ (J)      Personal and family maintenance.
_ _ (K)      Benefits from social security, Medicare, Medicaid, or other governmental
             programs or civil or military service.


                                       Page 1 of6
      Case 1:20-cv-00652-DAD-SAB Document 1-1 Filed 05/08/20 Page 3 of 7




_ _ (L)         Retirement plan transactions.
_ _ (M)         Tax matters.
J   L J::r(N)   ALL OF THE POWERS LISTED ABOVE.


YOU NEED NOT INITIAL ANY OTHER LINES IF YOU INITIAL LINE (NJ.

SPECIAL INSTRUCTIONS:

ON THE FOLLOWING LINES YOU MAY GIVE SPECIAL INSTRUCTIONS LIMITING
OR EXTENDING THE POWERS GRANTED TO YOUR AGENT: SEE EXHIBIT ''A"
ATTACHED HERETO AND INCORPORATED HEREIN BY REFERENCE.

UNLESS YOU DIRECT OTHERWISE ABOVE, THIS POWER OF ATTORNEY JS
EFFECTIVE IMMEDIATELY AND WILL CONTINUE UNTIL IT IS REVOKED.

This power of attorney will continue to be effective even though I become incapacitated.

STRIKE THE PRECEDING SENTENCE IF YOU DO NOT WANT THIS POWER OF
ATTORNEY TO CONTINUE IF YOU BECOME INCAPACITATED.

EXERCISE OF POWER OF ATTORNEY WHERE MORE THAN ONE AGENT
DESIGNATED:

If I have designated more than one agent, the agents are to act separately.

IF YOU APPOINTED MORE THAN ONE AGENT AND YOU WANT EACH AGENT TO
BE ABLE TO ACT ALONE WITHOUT THE OTHER AGENT JOINING, WRITE THE
WORD "SEPARATELY" IN THE BLANK SPACE ABOVE. IF YOU DO NOT INSERT
ANY WORD IN THE BLANK SPACE, OR IF YOU INSERT THE WORD "JO/NTL Y",
THEN ALL OF YOUR AGENTS MUST ACT OR SIGN TOGETHER.

If my attorney-in-fact shall for any reason fail to qualify or cease to act as my attorney-
in-fact, I herein nominate and appoint:


                FIRST ALTERNATE:           EDWARD LEE HEWITT

I agree that any third party who receives a copy of this document may act under it.
Revocation of the power of attorney is not effective as to a third party until the third party
has actual knowledge of the revocation. I agree to indemnify the third party for any
claims that arise against the third party because of reliance on this power of attorney.

I revoke all previously executed Durable Powers of Attorney.


                                         Page 2 of 6
       Case 1:20-cv-00652-DAD-SAB Document 1-1 Filed 05/08/20 Page 4 of 7
                                                               A nota,:y pi, I 11, or ,~ther offi r-- ·           ,.,,-::--,1,,, 1!11f1 lhis
                                                                  cert1li<:il l' ,, ••' It'~ nnly t i                     ••• r ~;.,\ (,.•
                                                              individLI,, ' wh,,       11•,0   •
                                                                                                   1   "w ,::;,                 :,.. ·\ this
                                                               certi fi c1J'.1 i• , , , , , .. .: n I .          •                  1   :1ess,
                                                                     accu •,,q,, ..> :· ~,:i iu ,ty t -1 1.... , .         .. . o1l,




Signed this   2t.o   day of SEP18188L           , 2019.



                                                JAMES LEON HOLLAND




 A notary public or other officer completing this certificate verifies only the identity of
 the individual who signed the document to which this certificate is attached and not
 the truthfulness. accuracv. or validitv of that document.




STATE OF CALIFORNIA

COUNTY OF KERN


On ~           \,er ;\I.,   A Ol' hefore me,   Anv1ce!.le :?              I C..&         '
personalyappeared JAMES LEON HOLLAND, who proved to me on the basis of satisfactory evidence to
                                                                                                         Notary         Public,

be the person whose name is subscribed to the within instrument and acknowledged to me that he
executed the same in his authorized capacity, and that by his signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

I certify under PENALTY of PERJURY under the laws of the State of California that the foregoing
paragraph is true and correct.

Witness my hand and official seal


                                                (Seal}
Signature




                                               Page 3 of 6
    Case 1:20-cv-00652-DAD-SAB Document 1-1 Filed 05/08/20 Page 5 of 7




                                       EXHIBIT "A"

  SPECIAL INSTRUCTIONS TO STATUTORY DURABLE POWER OF ATTORNEY

The powers granted in the Durable Power of Attorney are extended to grant the
following powers:

1.     Generally to do, execute, and perform any other act, deed, matter, or thing, that
in the opinion of the agent ought to be done, executed, or performed in conjunction with
this power of attorney, of every kind and nature, as fully and effectively as the principal
could do if personally present. The enumeration of specific items, acts, rights, or
powers in this instrument does not limit or restrict, and is not to be construed or
interpreted as limiting or restricting, the general powers granted to the agent except
where powers are expressly restricted.

2.     The Attorney-In-Fact (agent) is authorized at my expense to take whatever action
is necessary to implement these provisions including but not limited to filing an action at
law against any person who arbitrarily refuses to honor this power of attorney.

3.      Any third party from whom the agent may request information, records, or other
documents regarding the principal's personal affairs may release and deliver all such
information, records, or documents to the agent. The principal hereby waives any
privilege that may apply to release of such information, records or other documents.

4.       The agent's signature under the authority granted in this power of attorney may
be accepted by any third party or organization with the same force and effect as if the
principal were personally present and acting on the principal's own behalf. No person or
organization who relies on the agent's authority under this instrument shall mcur any
liability to the principal, the principal's estate, heirs, successors, or assigns, because of
reliance on this instrument.

5.     The agent is authorized to create, execute and deliver trust agreements for the
benefit of the principal, principal's spouse and/or issue, and/or beneficiary(s) of the
principal's estate, in accordance with principal's estate plan; to disclaim trust assets or
other assets to be received by the principal; to fund with the assets of the principal any
existing or future trust of which the principal is the Settlor or co-Settlor; and to amend,
revoke in whole or in part, or terminate any trust, provided that such amendment,
revocation in whole or in part, or termination does not materially alter the ultimate
disposition of my estate as established under an existing Will or the substantive
provisions of a trust, and so long as all such acts do not cause adverse tax
consequences for the principal's estate or the agent's estate.

6.      In the event the principal creates a Revocable Living Trust(s), he/she authorizes
my Attorney-In-Fact to withdraw his/her separate property and/or his/her interest in any
community property from any Trust(s), or utilize any other assets of the principal for the
specific purpose of making gifts, in accordance with the principal's estate plan, that will
qualify for the Federal Gift Tax Annual Exclusion, or any other Estate Planning Purpose
that would be for the mutual benefit of the principal and his/her spouse or beneficiary(s)
of my estate, or to continue any gifting program previously established by the principal.

7.     In the event the principal is institutionalized, or their Attorney-in-fact reasonably
believes there is a possibility the principal may be institutionalized in a skilled nursing


                                         Page 4 of6
    Case 1:20-cv-00652-DAD-SAB Document 1-1 Filed 05/08/20 Page 6 of 7



facility, intermediate care facility, or any other medical institution because of any illness,
physical or mental condition the principal may have acquired that may require such
care, the Attorney in fact is authorized to gift, transfer, or convey, any property owned
by the principal, to take full advantage of the Medicare Catastrophic Coverage Act of
1988 (MCCA, 42 USC, Section 139 6R-5 et seq). The Attorney-in-fact is directed to
examine the exempt and non-exempt assets of the principal, and to consider any
transfers that will be most beneficial to the principal and his/her spouse and their estate
plan. The Attorney-in-fact is authorized to execute a declaration on behalf of the
principal stating the principal's intent to return to his or her home irrespective of the
present domicile; also the possibility of converting (transmuting) assets to the name of
the healthy (community) spouse should be considered for maximum preservation of the
principal's assets.

        (a) I specifically authorize my attorney-in-fact to take necessary and appropriate
steps to provide for the financial support of my spouse. I strongly desire that my spouse
endure no undue hardship because of the economic burdens imposed on my spouse
because of my condition. Accordingly, my attorney-in-fact may, in his or her limited
discretion, take the following steps:

       (1)    Convey/transfer/gift (transmute) any portion of my share of my
       community property or any portion of my separate property to my spouse
       to provide for their support and maintenance, even if my spouse would
       then hold assets that are in excess of the amount allowed by state and
       federal laws defining the allowable Community Spouse Resource
       Allowance. This transfer is authorized if my spouse is also named as my
       attorney-in-fact.

       (2)     In my attorney-in fact's discretion, to apply any or all of my income
       to or transfer any or all of my income to my spouse to ensure their receipt
       of the maximum income allowed to my spouse on a monthly basis by state
       and federal law if I am ever eligible or may be eligible for the Medi-Cal
       Program or any other form of public benefits. My primary desire in this
       respect is the support and comfort spouse, and I further authorize that
       transfer of my assets to my spouse so as to allow her additional income
       (from interest, dividends, etc.) to ensure her receipt of the maximum
       monthly income allowed by federal and state law to a "community
       spouse". This transfer is authorized if my spouse is also named as my
       attorney-in-fact.

        (b) I specifically authorize the agent approved herein named as my attorney-in-
fact, at the agent's sole discretion, to take necessary and appropriate steps to
convey/transfer/gift any portion of my assets to the beneficiaries (including my attorney-
in-fact) that have been designated in my current estate plan.

      (1)     In the event I have created a Revocable Living Trust, my agent
      appointed is authorized, at the agent's sole discretion, to withdraw from
      said Living Trust any portion of Trust assets to convey gifts to the
      beneficiaries of my trust and estate in amounts and to any beneficiaries at
      their complete and total discretion, even if a beneficiary is my attorney in
      fact and it is a gift to themselves. It is the intent of the principal that the
      agent convey portions of the principal's estate so that as much of the
      principal's assets may be preserved for the beneficiaries of their estate
      plan if the principal should require skilled nursing care, in order to qualify


                                         Page 5 of 6
      Case 1:20-cv-00652-DAD-SAB Document 1-1 Filed 05/08/20 Page 7 of 7



       the principal for Medi-Cal.

       (2)    It is the principal's intent that any such transfers for Medi-Cal
       planning shall be at the sole discretion of the agent appointed herein and
       the agent is instructed to at all times consider the best interest of the
       principal prior to any conveyances.

8.    Any gifts or transfers completed to the attorney in fact by the attorney in fact as
the agent as authorized herein shall not be considered a breach of their fiduciary duty
as my attorney in fact.

9.       Retirement Plans. I give my attorney in fact the power to take any actions she/he
believes necessary or desirable in order to maintain or participate in any retirement plan
in which I have an interest when this Power is executed, or in which I later acquire an
interest, including the power to select the manner in which benefits under the plan are to
be paid; designate beneficiaries under the plan, including the power to designate
herself/himself as the beneficiary; change beneficiaries on individual retirement
accounts and waive my spousal interest in individual retirement accounts or plans held
by my spouse; make voluntary contributions to the plan; make rollovers from one plan
into another; to the extent authorized by the plan, borrow from the plan and sell the
assets of the plan; to transfer assets in individual retirement accounts or plans to other
institutions designated by the attorney in fact; and perform any other acts described in
California Probate Code Section 4452, or its successor, except those acts that conflict
with or are limited by a more specific provision in this Power.

10.     This power of attorney shall not be affected by the principal's subsequent
disability or incapacity.

11.    The principal declares that the principal understands the importance of this
durable power of attorney, recognizes that the agent is granted broad power to hold,
administer and control the principal's assets, and recognizes that this Durable power of
attorney will become effective immediately on execution and will continue indefinitely
until specifically revoked or terminated by death, even if the principal later becomes
incapacitated.

12.   The attorney-in-fact is authorized to nominate a guardian or conservator for the
person and/or estate.

13.     If the First Appointee named herein shall be unable or unwilling to hold the
powers set forth herein, then the Successor Appointee shall serve in the order named.
The Successor Appointees shall only act if the immediate predecessor fails to qualify or
ceases to act. If at any time the then-acting Appointee or Successor Appointee of this
instrument is the last Successor Appointee, then he or she shall have the power to
appoint a next Successor Appointee to serve as the principal's true and lawful attorney-
in-fact for the principal and in the principal's name, place and stead.

14.    The appointee shall "sign" the principal's name as follows:

        "(Principal's name signed) by (appointee) his or her attorney in fact".
        Example: JOHN DOE (signed) by JANE DOE his attorney in fact.




                                         Page 6 of6
